Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 13-15, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-15, and 25-27 of U.S. Patent No. 11,169,893 B2 (hereinafter ‘893). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Referring to claim 1, claim 1 of ‘893 discloses all of the limitations except that claim 1 of ‘893 recites “a first data center” and a “second data center” instead of “a first availability zone” and “a second availability zone”.  In col. 2, lines 40-42, ‘893 discloses that each data center 102a, 102b may comprise an availability zone (AZ), for instance, for a particular region.  In col. 8, lines 2-5, ‘893 discloses that one or more Availability zones (e.g. AZ 402 and AZ 404 each respectively implemented as one or more of data centers 102) that are each associated with distinct locations within the region.  Thus, a data center includes an availability zone or is equivalent to an availability zone.  Further, Figures 3A and 3B only differ from Figures 4A and 4B by the substitution of “Availability Zone” for “Data Center”.  Thus a data center is structurally the same as an availability zone.
Claims 2-11 of ‘893 disclose the limitations of claims 2-11 except that the claims of ‘893 recite “a first data center” and a “second data center” instead of “a first availability zone” and “a second availability zone”.  As shown above, a data center includes an availability zone or is equivalent to an availability zone.
Referring to claim 13, claim 13 of ‘893 discloses all of the limitations except that claim 13 of ‘893 recites “a first data center” and a “second data center” instead of “a first availability zone” and “a second availability zone”.  In col. 2, lines 40-42, ‘893 discloses that each data center 102a, 102b may comprise an availability zone (AZ), for instance, for a particular region.  In col. 8, lines 2-5, ‘893 discloses that one or more Availability zones (e.g. AZ 402 and AZ 404 each respectively implemented as one or more of data centers 102) that are each associated with distinct locations within the region.  Thus, a data center includes an availability zone or is equivalent to an availability zone.  Further, Figures 3A and 3B only differ from Figures 4A and 4B by the substitution of “Availability Zone” for “Data Center”.  Thus a data center is structurally the same as an availability zone.
Claims 14-15 of ‘893 disclose the limitations of claims 14-15 except that the claims of ‘893 recite “a first data center” and a “second data center” instead of “a first availability zone” and “a second availability zone”.  As shown above, a data center includes an availability zone or is equivalent to an availability zone.
Referring to claim 17, claim 25 of ‘893 discloses all of the limitations except that claim 25 of ‘893 recites “a first data center” and a “second data center” instead of “a first availability zone” and “a second availability zone”.  In col. 2, lines 40-42, ‘893 discloses that each data center 102a, 102b may comprise an availability zone (AZ), for instance, for a particular region.  In col. 8, lines 2-5, ‘893 discloses that one or more Availability zones (e.g. AZ 402 and AZ 404 each respectively implemented as one or more of data centers 102) that are each associated with distinct locations within the region.  Thus, a data center includes an availability zone or is equivalent to an availability zone.  Further, Figures 3A and 3B only differ from Figures 4A and 4B by the substitution of “Availability Zone” for “Data Center”.  Thus a data center is structurally the same as an availability zone.
Claims 26-27 of ‘893 disclose the limitations of claims 18-19 except that the claims of ‘893 recite “a first data center” and a “second data center” instead of “a first availability zone” and “a second availability zone”.  As shown above, a data center includes an availability zone or is equivalent to an availability zone.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7-10, 12-14, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAlister et al., US 2016/0085643 A1.
Referring to claim 1:
In para. 0033, McAlister et al. disclose database systems deployed across multiple availability zones.  And in para. 0063, McAlister et al. disclose a method for providing reserved failover capacity across a plurality of data centers.
In para. 0059, McAlister et al. disclose a management process executing in a database (given the broadest reasonable interpretation, a management process is database engine head node which manages database requests).  In para. 0059 and 0148, McAlister et al. disclose determining whether a management process is executing at a first availability zone (failed or not failed) corresponding to a first physical location (AZ of para. 0148).
In para. 0063, McAlister et al. disclose reserving resources equivalent to a resource requirement of the management process at a second availability zone corresponding to a second physical location.
In para. 0148, McAlister et al. disclose in accordance with a determination that the management process is not executing at the first availability zone corresponding to the first physical location: initiating a host at the second availability zone corresponding to a second physical location; and executing the management process on the initiated host at the second availability zone corresponding to the second physical location.
Referring to claims 2, 14, and 18, in para. 0091, McAlister et al. disclose wherein determining whether the management process is not executing at the first availability zone corresponding to the first physical location includes determining if the management process is not executing due to a first failure condition or a second failure condition (a node specific failure or an Availability Zone (AZ) wide failure).  And in para. 0096, McAlister et al. discloses a storage node failure or degradation or some other error condition exists in the storage system.
Referring to claim 4, in para. 0091 and 0096, McAlister et al. disclose wherein the first failure condition is a failure of the first availability zone corresponding to the first physical location (AZ wide failure).  Claim 4 is written in the alternative and only one limitation needs to be taught.  
Referring to claim 5, in para. 0096, McAlister et al. disclose wherein the second failure condition is a failure of a previous host (failure of storage node hosting database engine head node).
Referring to claim 7, in para. 0026 and  0164, McAlister et al. disclose redundant resource instances and in para. 0139, McAlister et al. disclose a resource instance typically comprises a virtual compute platform that relies on a hypervisor running on some “bare-metal” hardware asset.  In para. 0148, McAlister et al. disclose wherein initiating the host at the second availability zone corresponding to the second physical location includes initiating one or more virtual machines (the database engine head node instance is a virtual machine).
Referring to claim 8, in para. 0026 and  0164, McAlister et al. disclose redundant resource instances and in para. 0139, McAlister et al. disclose a resource instance typically comprises a virtual compute platform that relies on a hypervisor running on some “bare-metal” hardware asset.  In para. 0148, McAlister et al. disclose wherein executing the management process on the initiated host at the second availability zone corresponding to the second physical location includes executing the management process on the one or more initiated virtual machines (the database engine head node instance is a virtual machine).
Referring to claim 9, in para. 0128, McAlister et al. disclose wherein initiating the host at the second availability zone corresponding to the second physical location includes allocating at least one of processing resources or storage resources (contingency resource instances are activated). 
Referring to claim 10, in para. 0128, McAlister et al. disclose wherein allocating the at least one of processing resources or storage resources includes requesting resources based on the resource requirement of the management process (contingency resource instances are activated in response to a node-specific or AZ-wide failure).
Referring to claims 12, 16, and 20, in Figure 3, McAlister et al. disclose multiple database engine head nodes and in Figure 4, McAlister et al. disclose a distributed storage system.  And in Figure 12 and para. 0119, McAlister et al. disclose resource pools and resource sub-pools across availability zones or within regions (wherein the first availability zone corresponding to the first physical location includes a first data center and a second data center—plurality of resource pools).
Referring to claim 13:
In para. 0033, McAlister et al. disclose database systems deployed across multiple availability zones.  And in para. 0063, McAlister et al. disclose providing reserved failover capacity across a plurality of data centers.  And in para. 0167, McAlister et al. disclose one or more non-transitory computer readable storage media storing one or more programs, the one or more programs comprising instructions for providing reserved failover capacity across a plurality of data centers, which are executed by one or more processors of an electronic device.
In para. 0059, McAlister et al. disclose a management process executing in a database (given the broadest reasonable interpretation, a management process is database engine head node which manages database requests).  In para. 0059 and 0148, McAlister et al. disclose determine whether a management process is executing at a first availability zone (failed or not failed) corresponding to a first physical location (AZ of para. 0148).
In para. 0063, McAlister et al. disclose reserve resources equivalent to a resource requirement of the management process at a second availability zone corresponding to a second physical location.
In para. 0148, McAlister et al. disclose in accordance with a determination that the management process is not executing at the first availability zone corresponding to the first physical location: initiate a host at the second availability zone corresponding to a second physical location; and execute the management process on the initiated host at the second availability zone corresponding to the second physical location.
Referring to claim 17:
In para. 0033, McAlister et al. disclose database systems deployed across multiple availability zones.  And in para. 0063, McAlister et al. disclose providing reserved failover capacity across a plurality of data centers.  And in para. 0167, McAlister et al. disclose a system, comprising: one or more processors; and memory storing one or more programs configured to be executed by the one or more processors for providing reserved failover capacity across a plurality of data centers.
In para. 0059, McAlister et al. disclose a management process executing in a database (given the broadest reasonable interpretation, a management process is database engine head node which manages database requests).  In para. 0059 and 0148, McAlister et al. disclose determining whether a management process is executing at a first availability zone (failed or not failed) corresponding to a first physical location (AZ of para. 0148).
In para. 0063, McAlister et al. disclose reserving resources equivalent to a resource requirement of the management process at a second availability zone corresponding to a second physical location.
In para. 0148, McAlister et al. disclose in accordance with a determination that the management process is not executing at the first availability zone corresponding to the first physical location: initiating a host at the second availability zone corresponding to a second physical location; and executing the management process on the initiated host at the second availability zone corresponding to the second physical location.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAlister et al., US 2016/0085643 A1 as applied to claims 1, 13, and 17 above, and further in view of Konka et al., US 11,194,680 B2.
Referring to claims 6, 15, and 19:
In para. 0128, McAlister et al. disclose performing a failover from one availability zone to another.  However, McAlister et al. do not explicitly disclose determining if the first failure condition has been resolved; in accordance with a determination that the first failure condition has been resolved: executing the management process on a host at the first availability zone corresponding to the first physical location; ceasing execution of the management process on the initiated host at the second availability zone corresponding to the second physical location; and removing the initiated host at the second availability zone corresponding to the second physical location.
In col. 13, lines 23-25, Konka et al. disclose determining if the first failure condition has been resolved.
In col. 13, lines 26-31, Konka et al. disclose in accordance with a determination that the first failure condition has been resolved: executing the management process on a host at the first availability zone corresponding to the first physical location (an instance of a VM operating at the earlier failed node of the cluster); ceasing execution of the management process on the initiated host at the second availability zone corresponding to the second physical location.
In col. 13, lines 19-20, Konka et al. disclose that during failover a VM hosted on the failed node is migrated.  Considering that failback is failover is reverse, Konka et al. disclose migrating a VM back to the earlier failed node of the cluster (removing the initiated host at the second availability zone corresponding to the second physical location).  
It would have been obvious to one of ordinary skill at the time of filing of the invention to include the failback process of Konka et al. into the failover system of McAlister et al.  A person of ordinary skill in the art would have been motivated to make the modification because the addition of Konka et al. enable reuse of nodes previously failed in McAlister et al.  This avoids having to physically add or remove resources.  Further, many failures are temporary or can be resolved with re-starting or re-initializing the failed node.
Allowable Subject Matter
Claims 3 and 11 would be allowable if the non-statutory double patenting rejection was overcome and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
US 11,106,551 B1 discloses availability zones for disaster recovery.
With respect to claim 3, the prior art does not teach or reasonably suggest in accordance with a determination that the management process at the first availability zone corresponding to the first physical location is not executing due to the second failure condition: forgoing initiating the host at the second availability zone corresponding to the second location.
With respect to claim 11, the prior art does not teach or reasonably suggest wherein the management process is configured to execute in a virtual private cloud.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113